Citation Nr: 0727816	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for gastrointestinal 
disorder, to include colitis and gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to June 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

A Travel Board hearing was held in May 2004 in front of the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claim file.  In January 2005 the 
Board remanded the case for further evidentiary development.


FINDINGS OF FACT

1.  Sinusitis was manifested in service.  

2.  Chronic gastroesophageal reflux disease was not 
manifested in service and is not attributable to service.  

3.  Chronic gastrointestinal disorder, to include colitis and 
gastroenteritis was not manifested in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

3.  A gastrointestinal disability to include colitis and 
gastroenteritis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

With regards to the issue of service connection for 
sinusitis, the Board finds that since the veteran's claim is 
being granted, any deficiencies with regards to the VCAA are 
non-prejudicial.

In regards to the issues of service connection for 
gastroesophageal reflux disease and gastrointestinal 
disorder, the Board finds that the VA's duties under the VCAA 
and the implementing regulations have been fulfilled.  In a 
VCAA letter of February 2004 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the VCAA notice did not predate the 
rating decision.  However, in Mayfield the Court noted that 
an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant and 
any error in timing was harmless error.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of his claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice letter and was 
given an ample opportunity to respond.  The veteran has not 
claimed any prejudice as a result of the timing of the VCAA 
letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until a letter of 
March 2006.  However, the lack of timeliness is not 
prejudicial to the appellant because the claim is denied, 
and, therefore, the issues of rating and effective date do 
not arise.  The Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical and personnel 
records, private treatment records, VA outpatient treatment 
records and VA examinations have been obtained.  The veteran 
was afforded a Travel Board hearing.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
her claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Sinusitis

The veteran is claiming service connection for sinusitis.  
After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant of service 
connection for sinusitis.

Service medical records of May 1984 note that the veteran was 
treated for complaints of cold symptoms.  She was diagnosed 
with nasal bleeding secondary to irritation from cold.  In 
June 1987 the veteran was treated for headaches lasting a 
week.  She was diagnosed with sinus headaches.  In September 
1988 the veteran was treated for swollen glands and sore 
throat.  The sinuses were tender.  She was diagnosed with 
sinusitis.

In February 1989 she was treated for a sinus infection.  It 
was noted that the oronasal mucosa was inflamed with 
drainage.  The entire body to include the neck, limbs, torso, 
excluding the head and face, hands and feet had nonconfluent 
erythematous macular lesions generally.  There was a slight 
puffy quality to several.  She was diagnosed with urticartial 
reaction to sulfate.  

Service medical records of August 1989 note that the veteran 
was treated for sinus problems.  She was assessed with 
sinusitis.  In November 1989 the veteran complained of and 
was treated for increased sinus congestion with pressure, 
earaches, and headaches.  The oronasal mucosa was inflamed 
with postnasal drainage and precussion tenderness to the 
maxillary sinuses.  She was diagnosed with sinusitis.  

Service medical records of September 1990 note that the 
veteran was treated for sinus problems.  It was noted she had 
congestion and sinus tenderness.  Sinus x-rays were negative.  
The assessment was upper respiratory infection.  In January 
1991 she was again assessed with upper respiratory infection.  

Service medical records dated in August 1993 show that the 
veteran sought treatment for a possible sinus infection.  It 
was noted she had upper airway congestion.  

The retirement physical examination of January 1994 noted the 
veteran's sinuses as normal.  In the accompanying report of 
medical history it was noted that the veteran suffered from 
ear, nose and throat problems, and frequent colds due to 
periodic bouts of sinusitis averaging six to eight episodes 
per year.  It was noted that sinus x-rays of 1991 were 
normal.  

Outpatient treatment records of September 1994 note that the 
veteran was treated for complaints of sinus problems.  She 
was assessed with presumed sinusitis.  In July 1995 she was 
treated for a cough lasting for a month productive of green 
flem.  She was diagnosed with presumed (?) sinusitis, and 
bronchitis.  That same month she was treated for sinus pain 
and was diagnosed with paranasal sinusitis.  

At a VA examination of April 2002 the veteran reported that 
she first experienced sinus problems while in service.  Since 
leaving service, she reported self medicating with over-the-
counter medication.  She reported the problem flares up two 
to three times a year for about one to two weeks.  She 
reported experiencing sore throat, swollen glands, plugging 
ears, headache pain and pressure and occasionally becoming 
feverish.  The assessment was sinusitis by history with no 
objective findings.  It was noted that the symptoms given 
sounded like a mixed sinusitis and uncomplicated upper 
respiratory infection.  

Outpatient treatment records of January 2003 note the veteran 
was treated for complaints of right ear pain, fever, and 
chest congestion lasting two weeks.  A diagnosis of acute 
maxillary sinusitis was entered.  

Sinus x-rays of March 2003 noted the veteran's paranasal 
sinuses and mastoid air cells to be within normal limits.  

VA examination report of February 2004 noted that the veteran 
reported that her sinus problems started while in service.  
Since leaving service she reported self medicating with 
flares ups two to three times a year lasting one to two 
weeks.  The examiner opined that the evidence supported a 
diagnosis of chronic rhinitis.  However, he noted that the 
reported symptoms sounded more like a mixture of infectious 
pharyngitis, rhinorrhea, sinusitis and miscellaneous upper 
respiratory ailments.  A review of twenty years of veteran's 
records revealed only three instances of infectious 
sinusitis.  The examiner went on to opine that when taken 
together with pharyngitis, upper respiratory infection and 
general respiratory complaints, the veteran had less than the 
average number of upper respiratory infections complaints for 
a given period of time.  He further noted that "[t]he 
infrequent nature of the [upper respiratory infections], 
diagnosis and the patient's service records would not support 
to my mind a diagnosis of chronic upper respiratory disease, 
while the patient was in the military."  In conclusion, he 
stated that "although the patient does appear to have 
chronic rhinitis and possibly chronic sinusitis at this time, 
there is a less than even likelihood that the patient had 
onset of that condition in the military and that the 
patient's respiratory infection frequency was no more than 
average while in the service."

After a careful review of the evidence of record the Board 
finds that the evidence tends to establish a continuity of 
symptomatology since service.

Service connection requires a finding of a current 
disability.  The VA examiner of April 2002 noted that the 
veteran's symptoms sounded like sinusitis and mixed upper 
respiratory disorder.  In January 2003 the veteran was 
diagnosed with acute maxillary sinusitis.  Furthermore, at 
the VA examination of February 2004 the examiner noted a 
diagnosis of chronic rhinitis, he also noted that the 
reported symptoms sounded more like a mixture of infectious 
pharyngitis, rhinorrhea, sinusitis and miscellaneous upper 
respiratory ailments.  He further opined that "the patient 
does appear to have chronic rhinitis and possibly chronic 
sinusitis at this time."  While the February 2004 examiner 
did not provide an actual diagnosis of sinusitis, he did 
state that the veteran's symptoms sounded like sinusitis, 
amongst other respiratory ailments, and that she probably had 
chronic sinusitis at the time.  The Board views the examiners 
findings as a whole as positive evidence of a diagnosis of 
sinusitis.  Even if the February 2004 VA examiner's findings 
are considered not to establish a diagnosis of sinusitis, in 
McClain v. Nicholson, No. 05-0468, 2 (U.S. Vet. App. June 21, 
2007), the Court stated that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim" (emphasis added).  The veteran's 
claim was filed in February 2002 and we have diagnoses of 
sinusitis of record of April 2002 and January 2003, 
therefore, there is evidence of record to satisfy the 
requirement of a current disability.

In regards to continuity of symptoms, the Board notes that 
under § 3.303(b), an alternative method of establishing 
service connection is through a demonstration of continuity 
of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet.App. at 495- 96; see Hickson 
v. West, 12 Vet.App. 247, 253 (1999) (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Significant in caselaw is that lay persons are not competent 
to opine as to medical etiology or render medical opinions.  
See Grover v. West, 12 Vet.App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet.App. at 494-95 
(lay person may provide eyewitness account of medical 
symptoms).  The Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet.App. at 496 (citing Wilson 
v. Derwinski, 2 Vet.App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

During service, the veteran was seen for multiple respiratory 
complaints and sinusitis was diagnosed.  Furthermore, the 
veteran has presented a credible history of intermittent 
sinusitis during the post-service decades.  In 1994 she was 
diagnosed with paranasal sinusitis.  In April 2002, the VA 
examiner noted a diagnosis of sinusitis by history and noted 
that the symptoms provided sounded like a mixed sinusitis and 
uncomplicated upper respiratory infection.  In February 2004, 
the examiner noted that the reported symptoms sounded more 
like a mixture of infectious pharyngitis, rhinorrhea, 
sinusitis and miscellaneous upper respiratory ailments.  He 
stated that the veteran appeared to have chronic sinusitis.  
At this time, a fair reading of the evidence establishes a 
chronic condition rather than multiple acute and transitory 
episodes.

The Board recognizes that the VA examiner of February 2004 
opined that "[t]he infrequent nature of the [upper 
respiratory infections], diagnosis and the patient's service 
records would not support to my mind a diagnosis of chronic 
upper respiratory disease, while the patient was in the 
military."  He further opined that "although the patient 
does appear to have chronic rhinitis and possibly chronic 
sinusitis at this time, there is a less than even likelihood 
that the patient had onset of that condition in the military 
and that the patients respiratory infection frequency was no 
more than average while in the service."  Nonetheless, the 
Board finds that the veteran's overall symptomatology picture 
shows a continuity of symptomatology of chronic sinusitis 
rather than transitory unrelated episodes.  On her separation 
physical it was noted that she suffered form eight to nine 
sinusitis episodes per year.  Within months of being 
discharged she sought treatment for sinusitis.  Furthermore, 
she has consistently reported symptoms associated with 
sinusitis since service and repeatedly after service.  The 
statements are competent, credible and probative.  The 
veteran's own lay statements establish continuity of 
symptomtology. 

In sum, the service medical records document diagnoses of 
sinusitis in service.  The current disability is linked to 
service by the continuity of symptomatology.  Therefore, 
after careful and considered review of all evidence and 
material of record the Board finds that entitlement to 
service connection for sinusitis is established.  

Gastroesophageal reflux disease and Gastrointestinal disorder

The veteran is claiming service connection for 
gastroesophageal reflux disease and for gastrointestinal 
disorder to include colitis and gastroenteritis.  After a 
careful review of the evidence of record, the Board finds 
that the evidence is against a finding of service connection 
for gastroesophageal reflux disease and for gastrointestinal 
disorder to include colitis and gastroenteritis

Service medical records of September 1975 note that the 
veteran was treated for abdominal cramps.  She had no 
diarrhea or vomiting.  She was diagnosed with viral 
gastroenteritis.

Service medical records of April 1980 note that the veteran 
was treated for constant nausea and vomiting.  That same 
month she was treated for gastroenteritis.  In August 1981 
the veteran was treated for vomiting, diarrhea, and abdominal 
cramping lasting two days.  She was diagnosed with viral 
syndrome.  In May 1986 the veteran was treated for diarrhea 
and nausea close to vomiting.  She was diagnosed with viral 
gastroenteritis.

Service medical records of May 1989 note that the veteran was 
treated for nausea and vomiting, diarrhea and abdominal 
cramps.  She was diagnosed with acute gastroenteritis.  Later 
that month it was noted that she had no further vomiting, was 
able to tolerate clear liquids well, but was still having 
occasional abdominal cramping.  She was diagnosed with acute 
gastroenteritis.

Service medical records dated in August 1989 note that the 
veteran was treated for flu like symptoms with diarrhea.  It 
was noted she had just returned from a trip to California 
where she developed the diarrhea.  Later that month she was 
treated for severe abdominal cramps, diarrhea and blood in 
the stool.  The diagnosis was deferred.  That same month the 
veteran underwent a signmoidoscopy to evaluate possible 
infectious colitis and to determine the site of rectal 
bleeding.  Results showed multiple submucosal hemorrhages 
present.  No areas of large ulcerations or breech of mucosal 
surface.  There was no evidence of pseudomembranes.  She was 
diagnosed with mild nonspecific colitis.

Service medical records of December 1991 note that the 
veteran was treated for acute gastroenteritis.  She 
complained of nausea, vomiting and diarrhea.  

The retirement physical examination noted the veteran's 
abdomen and vicera, and anus and rectum as normal.  In the 
accompanying report of medical history the veteran noted that 
she had been treated in 1989 by a civilian doctor for an 
unknown gastrointestinal disorder.  It was further noted that 
she was treated for a single episode of acute gastroenteritis 
in August 1989 with good results and full recovery.

VA examination report of April 2002 noted that the veteran 
reported that she had been suffering form a 
dyspepsia/gastroesophageal reflux type problem.  Inflammatory 
bowel disease was considered but was apparently ruled out.  
She reported suffering from diarrhea sometimes with cramps.  
The examiner noted that the veteran had suffered an episode 
of gastroenteritis in August 1989 and he opined that the 
present reflux was not connected to that episode.  

Outpatient treatment records of December 2003 note that the 
veteran was treated for diarrhea, nausea, chills, headaches, 
and body aches lasting five days.  She was assessed with 
acute gastroenteritis.  

Outpatient treatment records of November 2004 note that the 
veteran was treated for abdominal pain.  It was assessed that 
the cause was a weakened herniography.  

VA examination report of August 2006 noted that evidence of 
record indicates that the veteran was seen for acute cases of 
gastroenteritis with symptoms of nausea, diarrhea, and 
abdominal cramping while in service.  The examiner opined 
that "[t]here is no evidence the current complaints of 
dyspepsia and gastroesophageal reflux are similar to or 
related to the conditions the veteran was seen for in 
service.  The clinical pictures are different and it is this 
examiner's opinion the current complaints are not related to 
the in-service complaints."

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for gastroesophageal reflux 
disease and for gastrointestinal disorder to include colitis 
and gastroenteritis.

A review of the evidence of record shows that while the 
veteran has been noted to have gastrointestinal disorders to 
include dyspepsia, gastroesophageal reflux, and 
gastroenteritis, there is no competent evidence of record 
correlating the veteran's disabilities to service.  The 
competent evidence establishes that the veteran's current 
gastrointestinal problems are not related to service.  In 
August 2006 the VA examiner opined that "[t]here is no 
evidence the current complaints of dyspepsia and 
gastroesophageal reflux are similar to or related to the 
conditions the veteran was seen for in service.  The clinical 
pictures are different and it is this examiner's opinion the 
current complaints are not related to the in-service 
complaints."  Therefore, there is no evidence of a nexus to 
service.  The Board finds the opinion of the VA examiner to 
be the most probative and of highest weight.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The VA expert had the 
veteran's claims files available for review and had the 
opportunity to examine the veteran.  The VA examiner's 
opinion stands uncontradicted by any other evidence of 
record.  Therefore, a nexus to service has not been 
established.  

The Board notes that while the VA examiner diagnosed the 
veteran only with complaints of dyspepsia and 
gastroesophageal reflux, there is evidence of record of 
diagnoses of gastroenteritis during and after service.  
Therefore, the Board will concede that the veteran currently 
has gastroenteritis.  However, as with the dyspepsia and 
gastroesophageal reflux, there is no competent evidence of 
record of a nexus to service.  The veteran has not submitted 
any competent evidence relating her currently diagnosed 
gastroenteritis to service.  

The only evidence of record of a nexus between the veteran's 
claimed disabilities and service are her own assertions.  The 
Board notes that the appellant is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to her through her senses.  
Layno, 6 Vet. App at 470.  However, as a lay person, she is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Furthermore, the Board notes that while the veteran was 
diagnosed with colitis while in service.  There is no current 
diagnosis of colitis of record.  Without a current diagnosis 
of the claimed disease, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking the 
veteran's gastroesophageal reflux disease, and 
gastrointestinal disorder, to include colitis and 
gastroenteritis to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Gilbert v. Derwinski, supra.  The veteran's claim 
is denied.



ORDER

Service connection for sinusitis is granted.

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for a gastrointestinal disorder, to 
include colitis and gastroenteritis, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


